Hemingway, J. Under the statute which provides that every person who shall “ maliciously sever from the freehold any produce thereof or anything attached thereto shall upon conviction be adjudged guilty of a misdemeanor” (Mansf. Digest, sec. 1658), an indictment which charges that the defendants ” maliciously did sever from the freehold five watermelons, of the value of twenty-five cents each, of the property of Smith Madewells ” contains a sufficient allegation of ownership to describe and identify the offense and to sustain a judgment of conviction. The sufficiency of the indictment in this respect being the only matter urged for a reversal, the judgment is affirmed.